CONSULTING AGREEMENT

        This Consulting Agreement (this “Agreement”), dated as of the Effective
Date (as hereinafter defined), is entered into by and between Bandag,
Incorporated, an Iowa corporation (the “Company”), and Warren W. Heidbreder
(“Consultant”).


RECITALS

        WHEREAS, prior to the Effective Date, Consultant was the Vice President,
Chief Financial Officer and Secretary of the Company, and in such capacity
performed the duties customarily performed by the chief financial officer of a
public company, and has had substantial involvement in the operations of the
Company; and

        WHEREAS, as of the Effective Date, the Company will terminate the
employment of Consultant, thereby triggering the requirement that the Company
make the payments to Consultant provided in Section 5 of that certain Severance
Agreement between the Company and Consultant, dated May 4, 1999; and

        WHEREAS, prior to the Effective Date, consultant was the owner of shares
of the common stock of the Company that had a significant value in connection
with the transactions contemplated by the Merger Agreement (the “Merger”); and

        WHEREAS, notwithstanding such termination, the Company believes that
Consultant’s expertise and knowledge will enhance the Company’s business
following the Merger; and

        WHEREAS, the Company wishes to retain Consultant to perform consulting
services and fulfill certain related duties and obligations under the terms and
conditions of this Agreement, commencing on the Effective Date; and

        NOW, THEREFORE, in consideration of (a) the mutual covenants and
agreements set forth in this Agreement, and (b) other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

        1.    Consulting Services.

            (a)    Capacity. The Company hereby retains Consultant on a
non-exclusive basis with respect to the business of the Company and its
affiliates for the purpose of, among other things, providing advice and
assistance on operational issues relevant to his operational expertise, advice
and guidance on administrative matters (such as finance, accounting, information
technology, and risk management), advice on obtaining operational and
administrative synergies, and the benefit of his institutional memory and
knowledge. Consultant hereby accepts such position upon the terms and the
conditions set forth herein, and shall perform such duties as may be mutually
agreed upon by the President of the Company and Consultant, provided that
Consultant shall make himself available in any event to provide consulting
services on a substantially full-time basis for the first six (6) months
following the Effective Date, and for such time commitment as may be mutually
agreed upon by the parties for later periods. The Company may request consulting
services from Consultant during the term of this Agreement consistent with
Consultant’s time commitment set forth in the preceding sentence.

--------------------------------------------------------------------------------

            (b)    Term and Operation. This Agreement will commence on the
Effective Date and shall continue until, and shall end upon, the date that is
six (6) months after the Effective Date, or such later date as is agreed to by
the parties. This Agreement will terminate automatically on the death of
Consultant.

            (c)    Compensation. In consideration of his performance of the
consulting services, during the first six months following the Effective Date
the Company will reimburse Consultant for such amount that Consultant pays for
continuation of Consultant’s coverage under the Company’s group health plan
following the Effective Date and will make a monthly payment to Consultant (on
or before the fifth business day after the end of each month) in an amount equal
to $41,000, and for any remaining period for which the parties agree to extend
this Agreement, the Company will pay Consultant $2,460 for each day of
consulting services provided by Consultant.

            (d)    Reimbursement of Expenses. The Company shall reimburse
Consultant for all reasonable expenses incurred by Consultant in the performance
of his duties under this Agreement. Consultant shall not be obligated to make
any advance to or for the account of the Company, nor shall Consultant be
obligated to incur any expense for the account of the Company without assurance
that the necessary funds for the discharge of such expense will be provided.
Notwithstanding the foregoing, all significant expenses to be incurred by
Consultant in connection with this Agreement shall require the prior approval of
the President of the Company.

        2.    Competitive Activity; Confidentiality; Nonsolicitation.

            (a)    Acknowledgements and Agreements. Consultant hereby
acknowledges and agrees that in the performance of Consultant’s services for the
Company during the term of this Agreement, Consultant will be brought into
frequent contact with existing and potential customers of the Company throughout
the world. Consultant also agrees that trade secrets and confidential
information of the Company, more fully described in subparagraph 2(e)(i), gained
by Consultant during Consultant’s association with the Company, have been
developed by the Company through substantial expenditures of time, effort and
money and constitute valuable and unique property of the Company. Consultant
further understands and agrees that the foregoing makes it necessary for the
protection of the Company’s Business that Consultant not compete with the
Company during the term of this Agreement and not compete with the Company for a
reasonable period thereafter, as further provided in the following
subparagraphs.

            (b)    Covenants.

          (i)    Competition. During the term of this Agreement and for a period
of two (2) years from the termination thereof, Consultant will not compete with
the Company’s Business anywhere in the world. In accordance with this
restriction, but without limiting its terms, during that period, Consultant will
not:


-2-

--------------------------------------------------------------------------------

  (A) enter into or engage in any business which competes with the Company’s
Business;


  (B) solicit customers, business, patronage or orders for, or sell, any
products or services in competition with, or for any business that competes
with, the Company’s Business;


  (C) divert, entice or otherwise take away any customers, business, patronage
or orders of the Company or attempt to do so; or


  (D) promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Company’s Business.


          (ii)    Indirect Competition. For the purposes of subparagraphs
2(b)(i) and (ii) inclusive, but without limitation thereof, Consultant will be
in violation thereof if Consultant engages in any or all of the activities set
forth therein directly as an individual on Consultant’s own account, or
indirectly as a partner, joint venturer, employee, agent, salesperson,
consultant, officer and/or director of any firm, association, partnership,
corporation or other entity, or as a stockholder of any corporation in which
Consultant or Consultant’s spouse, child or parent owns, directly or indirectly,
individually or in the aggregate, more than five percent (5%) of the outstanding
stock.


          (iii)     If it shall be judicially determined that Consultant has
violated this subparagraph 2(b), then the period applicable to each obligation
that Consultant shall have been determined to have violated shall automatically
be extended by a period of time equal in length to the period during which such
violation(s) occurred.


            (c)    The Company. For purposes of this paragraph 2, the Company
shall include any and all direct and indirect subsidiary, parent, affiliated, or
related companies of the Company.

            (d)    Non-Solicitation. Consultant will not directly or indirectly
at any time, attempt to disrupt, damage, impair or interfere with the Company’s
Business by raiding any of the Company’s employees or soliciting any of them to
resign from their employment by the Company, or by disrupting the relationship
between the Company and any of its consultants, agents, representatives or
vendors. Consultant acknowledges that this covenant is necessary to enable the
Company to maintain a stable workforce and remain in business.

            (e)    Further Covenants.

          (i)     Consultant will keep in strict confidence, and will not,
directly or indirectly, at any time, disclose, furnish, disseminate, make
available or, except in the course of Consultant’s performance of services for
the Company, use any trade secrets or confidential business and technical
information of the Company or its customers or vendors, without limitation as to
when or how Consultant may have acquired such information. Such confidential
information shall include, without limitation, the Company’s unique selling,
manufacturing and servicing methods and business techniques, training, service
and business manuals, promotional materials, training courses and other training
and instructional materials, vendor and product information, customer and
prospective customer lists, other customer and prospective customer information
and other business information. Consultant specifically acknowledges that all
such confidential information, whether reduced to writing, maintained on any
form of electronic media, or maintained in the mind or memory of Consultant and
whether compiled by the Company, and/or Consultant, derives independent economic
value from not being readily known to or ascertainable by proper means by others
who can obtain economic value from its disclosure or use, that reasonable
efforts have been made by the Company to maintain the secrecy of such
information, that such information is the sole property of the Company and that
any retention and use of such information by Consultant during the term of this
Agreement (except in the course of performing services for the Company) or after
the termination of this Agreement shall constitute a misappropriation of the
Company’s trade secrets.


-3-

--------------------------------------------------------------------------------

          (ii)     Consultant agrees that upon termination of Consultant’s
performance of services, for any reason, Consultant shall return to the Company,
in good condition, all property of the Company, including without limitation,
the originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in
subparagraph 2(e)(i) of this Agreement. In the event that such items are not so
returned, the Company will have the right to charge Consultant for all
reasonable damages, costs, attorneys’ fees and other expenses incurred in
searching for, taking, removing and/or recovering such property.


            (f)    Discoveries and Inventions; Work Made for Hire.

          (i)     Consultant agrees that upon conception and/or development of
any idea, discovery, invention, improvement, software, writing or other material
or design that: (A) relates to the business of the Company, or (B) relates to
the Company’s actual or demonstrably anticipated research or development, or (C)
results from any services performed by Consultant for the Company, Consultant
will assign to the Company the entire right, title and interest in and to any
such idea, discovery, invention, improvement, software, writing or other
material or design. Consultant has no obligation to assign any idea, discovery,
invention, improvement, software, writing or other material or design that
Consultant conceives and/or develops entirely on Consultant’s own time without
using the Company’s equipment, supplies, facilities, or trade secret information
unless the idea, discovery, invention, improvement, software, writing or other
material or design either: (x) relates to the business of the Company, or (y)
relates to the Company’s actual or demonstrably anticipated research or
development, or (z) results from any work performed by Consultant for the
Company. Consultant agrees that any idea, discovery, invention, improvement,
software, writing or other material or design that relates to the business of
the Company or relates to the Company’s actual or demonstrably anticipated
research or development which is conceived or suggested by Consultant, either
solely or jointly with others, within one (1) year following termination of this
Agreement or any successor agreements shall be presumed to have been so made,
conceived or suggested in the course of Consultant’s performance of services
hereunder with the use of the Company’s equipment, supplies, facilities, and/or
trade secrets.


-4-

--------------------------------------------------------------------------------

          (ii)     In order to determine the rights of Consultant and the
Company in any idea, discovery, invention, improvement, software, writing or
other material, and to insure the protection of the same, Consultant agrees that
during the term of this Agreement, and for one (1) year after the termination
thereof, Consultant will disclose immediately and fully to the Company any idea,
discovery, invention, improvement, software, writing or other material or design
conceived, made or developed by Consultant solely or jointly with others. The
Company agrees to keep any such disclosures confidential. Consultant also agrees
to record descriptions of all work in the manner directed by the Company and
agrees that all such records and copies, samples and experimental materials will
be the exclusive property of the Company. Consultant agrees that at the request
of and without charge to the Company, but at the Company’s expense, Consultant
will execute a written assignment of the idea, discovery, invention,
improvement, software, writing or other material or design to the Company and
will assign to the Company any application for letters patent or for trademark
registration made thereon, and to any common-law or statutory copyright therein;
and that Consultant will do whatever may be necessary or desirable to enable the
Company to secure any patent, trademark, copyright, or other property right
therein in the United States and in any foreign country, and any division,
renewal, continuation, or continuation in part thereof, or for any reissue of
any patent issued thereon. In the event the Company is unable, after reasonable
effort, and in any event after ten business days, to secure Consultant’s
signature on a written assignment to the Company of any application for letters
patent or to any common-law or statutory copyright or other property right
therein, whether because of Consultant’s physical or mental incapacity or for
any other reason whatsoever, Consultant irrevocably designates and appoints the
General Counsel of the Company as Consultant’s attorney-in-fact to act on
Consultant’s behalf to execute and file any such application and to do all other
lawfully permitted acts to further the prosecution and issuance of such letters
patent, copyright or trademark.


          (iii)     Consultant acknowledges that, to the extent permitted by
law, all work papers, reports, documentation, drawings, photographs, negatives,
tapes and masters therefor, prototypes and other materials (hereinafter,
“items”), including without limitation, any and all such items generated and
maintained on any form of electronic media, generated by Consultant during the
term of this Agreement shall be considered a “work made for hire” and that
ownership of any and all copyrights in any and all such items shall belong to
the Company. The item will recognize the Company as the copyright owner, will
contain all proper copyright notices, e.g., “(creation date) [Company Name], All
Rights Reserved,” and will be in condition to be registered or otherwise placed
in compliance with registration or other statutory requirements throughout the
world.


-5-

--------------------------------------------------------------------------------

            (g)    Communication of Contents of Agreement. During the term of
this Agreement and for two (2) years after the termination thereof, Consultant
will communicate the contents of paragraph 2 of this Agreement to any person,
firm, association, partnership, corporation or other entity that Consultant
intends to be employed by, associated with, or represent.

            (h)    Confidentiality Agreements. Consultant agrees that Consultant
shall not disclose to the Company or induce the Company to use any secret or
confidential information belonging to Consultant’s former employers. Except as
indicated, Consultant warrants that Consultant is not bound by the terms of a
confidentiality agreement or other agreement with a third party that would
preclude or limit Consultant’s right to perform services for the Company and/or
to disclose to the Company any ideas, inventions, discoveries, improvements or
designs or other information that may be conceived during the term of this
Agreement. Consultant agrees to provide the Company with a copy of any and all
agreements with a third party that preclude or limit Consultant’s right to make
disclosures or to engage in any other activities contemplated by this Agreement.

            (i)    Relief. Consultant acknowledges and agrees that the remedy at
law available to the Company for breach of any of Consultant’s obligations under
this Agreement would be inadequate. Consultant therefore agrees that, in
addition to any other rights or remedies that the Company may have at law or in
equity, temporary and permanent injunctive relief may be granted in any
proceeding which may be brought to enforce any provision contained in
subparagraphs 2(b), 2(d), 2(e), 2(f), 2(g) and 2(h) inclusive, of this
Agreement, without the necessity of proof of actual damage.

            (j)    Reasonableness. Consultant acknowledges that Consultant’s
obligations under this paragraph 2 are reasonable in the context of the nature
of the Company’s Business and the competitive injuries likely to be sustained by
the Company if Consultant were to violate such obligations. Consultant further
acknowledges that this Agreement is made in consideration of, and is adequately
supported by the agreement of the Company to perform its obligations under this
Agreement and by other consideration, which Consultant acknowledges constitutes
good, valuable and sufficient consideration.

            (k)    Company’s Business. For purposes of this Agreement,
“Company’s Business” means any of the following (i) the production, manufacture
and sale of precured tread rubber, equipment and supplies for the retreading of
tires for trucks, buses, industrial equipment and off-road equipment; (ii) the
sale and service as a business organization with annual sales in excess of $5
millionof new and retread tires to commercial and industrial customers; and
(iii) the provision as a business organization with annual sales in excess of $5
million of tire management or quick-service truck lubrication services.

-6-

--------------------------------------------------------------------------------

        3.    Independent Contractor. During the term of this Agreement,
Consultant will at all times be and remain an independent contractor. Consultant
shall be free to exercise Consultant’s own judgment as to the manner and method
of providing the consulting services to the Company, subject to applicable laws
and requirements reasonably imposed by the Company. Consultant shall report to
the President of the Company with respect to the consulting services provided by
Consultant to the Company hereunder. Consultant acknowledges and agrees that,
during the term of this Agreement, Consultant will not be treated as an employee
of the Company or any of its affiliates for purposes of federal, state, local or
foreign income tax withholding, nor unless otherwise specifically provided by
law, for purposes of the Federal Insurance Contributions Act, the Social
Security Act, the Federal Unemployment Tax Act or any Worker’s Compensation law
of any state or country and for purposes of benefits provided to employees of
the Company or any of its affiliates under any employee benefit plan. Consultant
acknowledges and agrees that as an independent contractor, Consultant will be
required, during the term of this Agreement, to pay any applicable taxes on the
fees paid to Consultant. Consultant shall indemnify, hold harmless and defend
the Company for all tax and other liabilities (including, without limitation,
reasonable fees and expenses of attorneys and other professionals) arising out
of or relating to Consultant’s failure to report and pay all employment income
taxes or other taxes due on taxable amounts paid to or on behalf of Consultant
by the Company.

        4.    Survival. Subject to any limits on applicability contained
therein, paragraph 2 hereof shall survive and continue in full force in
accordance with its terms notwithstanding any termination of this Agreement.

        5.    Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid or
unenforceable in any respect under any applicable law, such invalidity or
unenforceability shall not affect any other provision, but this Agreement shall
be reformed, construed and enforced as if such invalid or unenforceable
provision had never been contained herein.

        6.    Complete Agreement. This Agreement embodies the complete agreement
and understanding between the parties with respect to the subject matter hereof
and effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.

        7.    Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed to be an original and both of which
taken together shall constitute one and the same agreement.

        8.    Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by Consultant, the Company and their respective
heirs, executors, personal representatives, successors and assigns, except that
neither party may assign any rights or delegate any obligations hereunder
without the prior written consent of the other party. Consultant hereby consents
to the assignment by the Company of all of its rights and obligations hereunder
to any successor to the Company by merger or consolidation or purchase of all or
substantially all of the Company’s assets, provided such transferee or successor
assumes the liabilities of the Company hereunder.

-7-

--------------------------------------------------------------------------------

        9.    Choice of Law. This Agreement shall be governed by, and construed
in accordance with, the internal, substantive laws of the State of Iowa.
Consultant agrees that the state and federal courts located in the State of Iowa
shall have jurisdiction in any action, suit or proceeding against Consultant
based on or arising out of this Agreement and Consultant hereby: (a) submits to
the personal jurisdiction of such courts; (b) consents to service of process in
connection with any action, suit or proceeding against Consultant; and (c)
waives any other requirement (whether imposed by statute, rule of court or
otherwise) with respect to personal jurisdiction, venue or service of process.

        10.    Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Consultant, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

        11.    Operation of Agreement. This Agreement will be binding
immediately upon its execution, but, notwithstanding any provision of this
Agreement to the contrary, this Agreement will not become effective or operative
(and neither party will have any obligation hereunder) until the date on which
the transactions contemplated by the Agreement and Plan of Merger by and among
Grip Acquisition Corporation, Bridgestone Americas Holding, Inc., and Bandag,
Incorporated dated as of December 5, 2006 (the “Merger Agreement”) are
consummated (the “Effective Date”).

        12.    Payments Under Severance Agreement. To the extent required by
Code Section 409A to avoid an additional 20% tax, the monthly payments due
Consultant under that certain Severance Agreement between the Company and
Consultant, dated May 4, 1999 will be delayed until the first day of the seventh
(7th) month following the month in which the Consultant’s “separation from
service” occurs, and in such event, all monthly payments that would have
otherwise been paid during such period shall be accumulated and paid in a lump
sum on such date and the remaining monthly payments shall commence on such date.
It is further understood that for this purpose, the time at which the Consultant
will be considered to have separated from service will be at the time the
Consultant has incurred a “separation from service” within the meaning of Code
Section 409A.

[SIGNATURES ON FOLLOWING PAGE]





-8-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date and year first above written.

BANDAG, INCORPORATED

  By:  /s/ Martin G. Carver         Name:  Martin G. Carver
        Title:  Chairman of the Board,
                   Chief Executive Officer and President


  /s/ Warren W. Heidbreder Warren W. Heidbreder, in his individual capacity











-9-